IS44 Rev. 0219CASE 1:19-cv-00917-RDA-T @By QC @eEviRS Aifed p7/12/19 Page 1 of 1 PagelD# 41

The J5 44 civil cover sheet and the information contained herein neither re ement the filing and service of pleadings or other papers as required by law, except as

 

lace nor sup;

provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of i initiating the civil docket sheet. (SHH INSTRUCTIONS ON NEXT PAGE OF THIS FORM}
I. (a) PLAINTIFFS JaneDoe  . pe DEFENDANTS Fairfax County School Board

{b) County of Residence of First Listed Plaintiff _{ County of Residence of First Listed Defendant Fairfax County, VA

(EXCEPT IN US; PLAINTIFF CASE: o (IN US, PLAINTIFF CASES ONLY)
: NOTE: [INLAND CONDEMNATION rages. USE THE LOCATION OF
THE TRACT OF LAND INVOLVED
{c) Attorneys (Finn Name, Address, and Telephone Number) Attorneys (if Known)

William H. O'Brien, Doummar & O'Brien, 1397 Laskin Road, Virginia
Beach, Virginia 23451; 757-422-0061

 

 

 

 

  
   
 

Il. BASIS OF JURISDICTION (Place an "X" in One Box Only) II, CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff
/ (For Diversity Cases Only) and One Box far Defendant)

Oi U.S, Government 3 Federal-Question _. PTF DEF PTF = DEF

Plaintiff (U8. Government Nota Party) Citizen of This State Ot OF 1 Incorporated or Principal Place O4 O4

. . of Business In This State

O2 US.Government ~ O 4 Diversity Citizen of Another State 2 O 2 Incorporated and Principal Place o5 5

Defendant : {indicate Citizenship of Parties in Item HD) " of Business In Another State

Citizen or Subject of a 3 © 3° Foreign Nation a6 6
: Foreign Country

Iv. NATURE OF SUIT apace ay “Xn One Box Only) Click here for: Nature of Suit Cade Descriptions

    
        

07 £10 Insurance PERSONAL INJURY PERSONAL INJURY = [C1] 625 Drug Related Seiziire [) 422 Appeal 28 USC 158

    

 

 
 
 

 

   

. 0 375 False Claims Act
(7 120 Marine _ [07 380 Airplane G1 365 Personal Injury - of Property 21 usc 881 (0 423 Withdrawal & 376 Qui Tam (31 USC
C130 Miller Act GF 315 Airplane Product - - Praduct Liability 1 690 Other : 28 USC 157 3729(a))
O 140 Negotiable Instrument Liability ' ©] 367 Health Care/ . 1 400 State Reapportionment
O 150 Recovery of Overpayment [{ 320 Assault, Libel. & Pharmaceutical 240] 410 Antitrust
& Enforcement of Judgment Slander Personal Injury . - ra 430 Banks and Banking
1 151 Medicare Act 0 330 Federal Employers’ =. Product Liability : OF) 830-Patent 01 450 Commerce
0 152 Recovery of Defaulted Liability G 368 Asbestos Personal O) 835 Patent - Abbreviated 0 460 Deportation
Student Loans GF 340 Marine Injury Product : New Drug Application [9 470 Racketeer Influenced and
(Excludes Veterans) C7 345 Marine Product : _. Liability 0 840 Trademark Corrupt Organizations
1 153 Recovery of Overpayment | - Liability - ' PERSONAL PROPERTY [FE SLAGOR 2 ee SOCIAL SECURITY.) ©) 480 Consutner Credit
of Veteran’s Benefits: G 350 Motor Vehicle CF 376 Other Fraud 5 710. Fair Labor Standards O 861 FIA (1395ff 0 485 Telephone Consumer
1 160 Stockholders” Suits C) 355 Motor Vehicle C) 371 Truth in Lending Act CT 862 Black Lung (923) Protection Act
OC 190 Other Contract Product Liability 380 Other Personal: 0 720 Labor/Management 0 863 DIWC/DIWW (405(g)) 10 490 Cable/Sat TV
C1 195 Contract Product Liability | 360 Other Personal Property Damage Relations 864 SSID Title XVI O 850 Securities‘Commadities/
G 196 Franchise Injury CO) 385 Property Damage 0 740 Railway Labor Act CF 865 RSI (405{g)) Exchange
0) 362 Personal Injury - Product Liability 0 751 Family and Medical , C] 890 Other Statutory Actions

_iedical Malpractice Leave Act : CF 891 Agricuttural Acts
Ul 1 lf EIONS 2) 790 Other Labor Litigation ; PEARSE] 0 893 Environmental Matters

  

 
 
 

       

 

 

 

 

 

 

O 210 Land Condemnation OG 440 Other Civil Rights Habeas Corpus: 791 Employee Retirement a 370 Taxes (U.S. Plaintiff O 895 Freedom of Infonnation
C 220 Foreclosure 01 441 Voting 1 463 Alien Detainee Income Security Act or Defendant) Act
O 230 Rent Lease & Ejectnent C] 442 Employment (9 510 Mations to Vacate 1 87t IRS—Third Party C] 896 Arbitration
C7) 240 Torts to Land CF 443 Housing/ Sentence 26 USC 7669 O 899 Administrative Pracedure
O 245 Tort Product Liability Accommodations 9 430 General Act/Review or Appeal of
0 290 All Other Real Property 0 445 Amer. w/Disabilities -] 0 535 Death Penalty ee ENTEC E Agency Decision
Employment Other: 0 462 Naturalization Application {7 950 Constitutionatity of
CF 446 Amer. w/Disabilities -} 540 Mandamus & Other | 465 Other Immigration State Statutes
Other ‘| 550 Civil Rights Actions
Ph 448 Education G1 555 Prison Condition :
+ |) 560 -Civil Detainee - -
Conditions of
: Confinement
¥V. ORIGIN (Place an “X”" in One Box Only) - .
Ol Original O2 Removed from 1 3°) Remanded trom 4 Reinstatedor © 5-Transferred from - 0-6 Muttidistrict 11 8 Multidistrict
Proceeding State Court Appellate Court - Reopened Another District Litigation - Litigation -
: (specify) Transfer Direct File

 

Gite the U. 3. Civil Statute under which you are filing {Do not cite jurisdictional statutes untess diversi
2 U.S.C. Sections 1983, 985 and 20 USC, 1661-1668

— description of cause:
deliberate indifference to safety of seventh grade student and hostite educational environment

Vi. CAUSE OF ACTION

 

 

 

 

 

 

VI. REQUESTEDIN 07 CHECK IFTHISIS A CLASS ACTION DEMAND §. CHECK YES only if demanded in complaint;
COMPLAINT: UNDER RULE 23, F.R.Cv.P. L JURY DEMAND: Myes  CONo
VII. RELATEDCASE(S) ‘ a
IF ANY (See instructions}: } JUDGE / DOCKET NUMBER

 

 

 

DATE SIGNA EQrA ren
07/12/2019 : SR

FOR OFFICE USE ONLY ee

 

RECEIPT # AMOUNT , APPLYING iFP JUDGE MAG. JUDGE

 

 

 
